Citation Nr: 1540881	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to payment of educational assistance benefits, under the transfer of entitlement program.

2.  Entitlement to waiver of recovery of an overpayment of an advance payment of educational assistance $3,000, to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Appellant is the daughter of a Veteran who served on active duty from January 1974 to January 1977, and from July 2006 to December 2007.  The Veteran transferred his remaining entitlement to educational assistance to the Appellant, and because the case has been processed using her identifying information as the claim number, rather than the Veteran's, he has not been listed on the title page.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 determination by the Atlanta Education Center that retroactively terminated the Appellant's eligibility for transferred educational assistance benefits under the Post-9/11 GI Bill.  The appeal has been remanded twice, in July 2011, and again in May 2014.

The issue of waiver of recovery of an overpayment of an advance payment of educational assistance $3,000, to include whether the overpayment was properly created, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Appellant was notified, on several occasions, that she had 36 months of transferred entitlement to Post-9/11 GI Bill educational assistance benefits.

2.  The Appellant embarked upon an approved program of education in August 2009, and was paid educational assistance for the period from August 2009 through May 2010.  

3.  In September 2010, the Appellant was informed that her entitlement to 4 months and 15 days of educational assistance had been exhausted.  


4.  Due to sole VA error, the Appellant was informed that she had 36 months of entitlement to educational assistance; however, the correct amount of entitlement was 4 months and 15 days, because the Veteran had used 43 months and 16 days of entitlement.


CONCLUSION OF LAW

The Appellant's entitlement to educational assistance was correctly terminated at the end of December 2009.  38 C.F.R. §§ 21.4020, 21.9635 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA does not apply to educational assistance claims, including the Post-9/11 GI Bill, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  See 38 C.F.R. § 21.9510 (2015).  In any event, the essential facts are not in dispute.  The case rests on the interpretation and application of the relevant law.  The VCAA, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). There is no reasonable possibility that any additional notice or development would aid the Appellant in substantiating her claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The appeal was previously Remanded in order to verify the Veteran's prior use of educational assistance benefits under 38 U.S.C. Chapter 34.  The most recent remand ordered that the Veteran's claims file and education file be associated with the record.  The AOJ noted that the education file would no longer be in existence, but that the information was contained in a master record, and information from this record was obtained and associated with the Appellant's claims file.  In addition, information in the Appellant's file indicates that the Veteran does not have a claims file.  A search of the electronic databases elicited no claims file for the Veteran.  The Board finds that a further search for a claims or eduction file is not needed.  In letters to VA and to Members of Congress, there has never been an assertion that the Veteran did not receive the educational assistance benefits ascribed to him.  Moreover, a detailed audit of the Veteran's educational attendance was prepared in April 2015.  Therefore, the Board finds that there has been substantial compliance with the prior remand directives, to the extent necessary to reach the decision in this case.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).

II.  Analysis

The Appellant's own education file does not appear to be complete.  There are documents of record that were submitted by the Appellant or the Veteran to a Member of Congress, who forwarded copies to VA.  Some of these records turn out to be the only copies of such documents in the file.  These include copies of correspondence from VA to the Appellant.  However, the essential facts are not in dispute.

In July 2009, the Appellant submitted an Application for Transfer of Entitlement (TOE) for educational assistance.  In August 2009, the Veteran was informed that he had been approved for 36 months of educational assistance under the Post-9/11 GI Bill.  In October 2009, the Appellant's enrollment certification for the Fall 2009 semester was received, and in November 2009, the enrollment certificate for the Spring 2010 semester was received.  In December 2009, the Veteran was informed of the Appellant's application for educational benefits under the TOE program.  He was told that information from the Department of Defense (DoD) indicated that he had 36 months of entitlement, and he was asked to certify the amount of entitlement he wished to transfer to the Appellant.  He responded that he wished to transfer 36 months.  

In December 2009, VA began payments to the Appellant for housing, books and supplies, and tuition and fees for the Fall 2009 semester.  The Appellant continued to be paid educational assistance under Chapter 33 throughout the Spring 2010 semester; the last payment was made in May 2010.  

Meanwhile, in May 2010, the Veteran was sent a letter, again requesting him to complete a TOE statement.  He was told that, after reviewing his claim, VA found that he had used 36 months of entitlement under REAP, and that "this entitles you to 36 months and 00 days of benefits under the Post-9/11 GI Bill."  

In May 2010, the Appellant was certified for enrollment for the Summer 2010 term, and she pursued her program of education throughout this term, despite not yet having received payment from VA.  In July 2010, she was certified for enrollment in the Fall 2010 term, commencing August 16, 2010.  

Then, after the Fall 2010 term had begun, and she had incurred tuition and other expenses for both the Summer and Fall terms, the Appellant received a letter, dated September 8, 2010, informing her of the following:

We received an enrollment certification from the University of Georgia.  You were entitled to 4 months and 15 days of transferred benefits.  You used all 4 months and 15 days of these benefits upon completion of your terms spanning August 17, 2009 through December 16, 2009.  Effective December 16, 2009, your transferred education benefits, including your housing, will have exhausted.


It does not seem possible that the RO chose to blindside the Appellant with the news that she had no remaining entitlement to educational assistance in this stark manner, when previous correspondence from the RO would lead her to believe that after the Fall 2009 semester, she would have had 32 months of entitlement.  However, the file does not reveal any attempt to apologize or explain the circumstances.  Needless to say, the Appellant and the Veteran were distressed, and sought the assistance of various Members of Congress in resolving the predicament.  Unfortunately, all they were able to obtain was a somewhat confusing, error-filled, explanation, which at least managed to convey the general reason for the change in entitlement.  

Specifically, the explanation is that initially, the RO erroneously calculated the benefits, failing to consider that the Veteran had previously received VA educational assistance.  The RO states that DoD did not provide the information, but, in point of fact, the VA all along had notice, in their own records pertaining to the Veteran, that he had attended school under Chapter 34, Title 38, United States Code (Vietnam Era GI Bill), using 43 months and 16 days of entitlement.  Pursuant to the remand development, the RO obtained verification from master records showing that he used 43 months and 16 days at 3 different institutions from 1976 to 1982.  Although he was separately entitled, due to his later service, to educational assistance under a different program, the aggregate period for which any person may receive assistance under two or more VA educational assistance programs (except vocational rehabilitation, which is not at issue here) is 48 months.  38 C.F.R. § 21.4020(a) (2015).  

There is no indication that the Veteran was aware, or should have been aware, of this limitation, and there was certainly no hint of it in the available correspondence from VA to the Veteran or the Appellant.  Yes, he was unequivocally informed, on several occasions, (even once as late as September 2010) that he had 36 months of entitlement.  Nevertheless, it is undisputed that the Veteran had already used 43 months and 15 days of educational assistance benefits, leaving only 4 months and 15 days to transfer to the Appellant under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

The Appellant was paid by VA for her attendance during the Spring 2010 semester, and after determining she was not entitled to benefits for that semester, she was initially charged with the payments as a debt.  However, in an administrative decision dated in March 2011, the RO determined that the payments for the Spring 2010 semester had been due to sole administrative error, and, as a consequence, did not constitute a debt owed by the Appellant.  38 C.F.R. § 21.9635(r)(1) (When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.).  
 
Once they were able to finally obtain an explanation of sorts from VA, neither the Veteran nor the Appellant has disputed the underlying premise for the denial of the claim, i.e., that there was a maximum entitlement of 48 months, and that the Veteran used 43 1/2 months decades earlier.  Although the Veteran was without fault, the law is clear; a Veteran or service person is not entitled to more than 48 months of educational assistance, under one or more programs.  Therefore, since he cannot transfer entitlement he does not have, the Board is unable to grant additional educational assistance beyond the maximum 48 months of entitlement, which has now been exhausted.  

The Appellant and the Veteran still feel that VA should be responsible for the expenses incurred or paid by the Appellant up to the date that the Appellant was notified that she was not entitled to any more educational assistance benefits, including for the Summer 2010 term, as well as the beginning of the Fall 2010 semester.  

However, unfortunately, the Board is not able to grant this benefit.  The Board is sympathetic to the Appellant's circumstances, and sincerely regrets the unfortunate error on VA's part which resulted in financial problems, through no fault of hers or her father's.  The law does not permit a remedy in these circumstances.  The provision concerning payments made due to administrative error applies to payments actually made in error by VA.  They do not include expenditures by a claimant made in expectation of VA benefits, even though the claimant was told she was entitled to the benefits.  

The right to a benefit must be authorized by statute, and payment may not be made if the criteria are not met, notwithstanding incomplete or erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  In other words, the erroneous information provided by government employees cannot form the basis for a grant of benefits.

The Appellant's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the Appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant her claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2015); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional educational assistance under the TOE program is denied.



REMAND

In reviewing the file, the Board observes that the Appellant was issued an advance payment of $3,000 on December 9, 2009.  According to the RO, this advance payment was for the Fall 2009 semester, although the payments for that semester were disbursed on December 23, 2009.  In February 2010, the advance payment was charged as a debt to the Appellant.  She requested waiver of recovery of the debt, which was denied by the Buffalo RO in May 2010.  

Within a year of that decision, in February 2011, the appellant submitted a statement requesting "restitution" for the out of pocket expenses she paid to the University of Georgia, as well as the advance payment.  She described multiple, unsuccessful attempts to contact the Debt Management Center (DMC) by telephone to resolve the matter of the $3,000 in advance pay.  As discussed above, the Board does not have the authority to pay restitution for expenses she incurred based on her belief that she was entitled to VA benefits.  

For the overpayment of $3,000, however, the Board construes her February 2011 statement as a notice of disagreement with the May 2010 decision, denying waiver of recovery of the overpayment of $3,000.  In this regard, a notice of disagreement consists of a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2015).  Special wording is not required.  Id.  Moreover, the Board has an obligation to liberally construe the appeal filings of a claimant to discern all issues raised in the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Board finds that statements of the Appellant, particularly the statement received in Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, although at the time of these events, 4-5 years ago, the Appellant had made partial payments, the Board finds that the entire $3,000 should be included for waiver consideration.  In this regard, as applicable here, "any portion of an indebtedness resulting from participation in benefits programs administered by the Department of Veterans Affairs which has been recovered by the U.S. Government from the debtor may be considered for waiver, . . ."  38 C.F.R. § 1.967(a) (2015).  Moreover, "[I]f collection of an indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded."  Id.  The fact that there is no entitlement to future benefits to be reduced does not affect this right.  

Moreover, at the time of the waiver decision was entered, it was not known that the Appellant did not have any further entitlement to educational assistance.  In reliance upon information provided by VA, she continued her education, including during the Summer 2010 term.  The summer term is usually not attended by full-time university students, who often use that time to earn money for college through full-time employment.  Here, the Appellant had 36 months of entitlement, which is 3 calendar years, and she may have felt some pressure to attend school full-time throughout the 3 years, instead of taking the summers off to work full-time.  Additionally, she accepted her $3,000 advance payment in reliance upon her justified belief in continued entitlement to VA educational assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of waiver of recovery of an overpayment of educational assistance in the amount of $3,000, originally denied in May 2010 (with a notice of disagreement received in February 2011).  Note that since the prior decision, it was determined that, due to sole VA error, the Appellant had been told that she was entitled to 36 months of educational assistance, when in fact, she had only been entitled to 4 months, which expired in December 2009.  In detrimental reliance on this continued benefit, she assumed that she could eventually pay back the $3,000 with her VA benefits; and she was completely without fault in the creation of the overpayment.  

Also, the entire $3,000 is for included for waiver consideration.  In this regard, as cited above, regulations provide that a debt may be waived, even if it has been partially or fully recovered, and that in such cases a refund will be made.  

2.  If any or all of the overpayment is not waived, furnish a statement of the case to the appellant, and inform her of the need to perfect her appeal with a timely substantive appeal.  This issue should not be certified or returned to the Board unless a timely substantive appeal is received.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


